      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 1 of 53




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


 JSW STEEL (USA) INC. and JSW STEEL
 USA OHIO, INC.,

                      Plaintiffs,
                                                      CIVIL ACTION NO. 21-CV-1842
 v.



 NUCOR CORP., UNITED STATES STEEL
 CORP., AK STEEL HOLDING CORP., and                   JURY TRIAL DEMANDED
 CLEVELAND-CLIFFS INC.,

                      Defendants.



                                          COMPLAINT

       Plaintiffs JSW Steel (USA) Inc. ("JSW Baytown") and JSW Steel USA Ohio, Inc. ("JSW

Mingo Junction") (collectively, "JSW") respectfully bring this action for treble damages under the

antitrust laws of the United States and Texas law against Defendants Nucor Corporation

("Nucor"), United States Steel Corporation ("U.S. Steel"), AK Steel Holding Corporation ("AK

Steel"), and Cleveland-Cliffs Inc. ("Cleveland-Cliffs") (collectively, "Defendants").

                                    NATURE OF THE CASE

       1.      This case involves a conspiracy and group boycott by Defendants in violation of

Section 1 of the Sherman Act and Texas state law to hamstring the ability of their competitor,

JSW, to manufacture and sell competing steel pipe, plate, and coil products for a wide range of

infrastructure and other end-uses, raise JSW' s costs, and force it to postpone a major, state-of-the-

art expansion of its plate and pipe mill, thereby causing injury to competition, U.S. steel

purchasers, and JSW.



                                                  1
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 2 of 53




       2.      JSW is a U.S. manufacturer of carbon and alloy steel plate, pipe, and coil that owns

and operates manufacturing facilities in Baytown, Texas and Mingo Junction, Ohio.               JSW

purchases semi-finished steel slab, rolls the slab into high-quality finished steel pipe, plate, and

coil products and sells them for use in critical infrastructure projects, such as natural gas and oil

transmission pipelines, shipbuilding, transmission pole towers, wind towers, railroad tank cars,

and other heavy equipment industries in the United States that need high quality carbon and alloy

steel plate, pipe, and coil products.

       3.      Semi-finished steel slab is the primary feedstock for all of the products JSW

manufactures: without it, JSW cannot make its steel pipe and plate products. Historically, JSW

was able to purchase semi-finished steel slab from producers outside the United States, but due to

quotas and other limitations on quantity, and to significant tariffs imposed beginning in 2018,

imports were not available in the quantity JSW required.

       4.      From approximately 2018 to the present, Defendants-the largest domestic steel

producers and makers of semi-finished steel slab who together hold more than 80% of domestic

steelmaking capacity-conspired to refuse to supply JSW with domestic slab.

       5.      Defendants' actions make it abundantly clear that they conspired to cause direct

harm to JSW. Beginning in at least March 2018, key executives for Defendants, including their

CEOs, met repeatedly and acknowledged that they were communicating directly with one another;

representatives of Nucor-the ringleader of this illegal boycott and the company that stood to

benefit the most from harming JSW-even admitted in Fall 2018 that at least it and U.S. Steel

were " working together " Defendants continued to meet throughout 2018 and 2019, and, on

information and belief, continued to communicate until the present in furtherance of their boycott

of JSW.




                                                 2
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 3 of 53




       6.      Defendants' illegal agreements resulted in near-simultaneous and parallel

statements (made under penalty of criminal prosecution) by each of them, beginning in May 2018,

that U.S. Steel and AK Steel were both capable of making domestic slabs in sufficient quantities

and quality to meet JSW's needs within a matter of weeks, and that both were willing to sell to

JSW on commercially reasonable terms. Defendants' conspiracy included certified statements by

Nucor abouts its rivals' businesses-that U.S. Steel and AK Steel could make semi-finished steel

slabs sufficient to meet JSW's chemical, metallurgical, and volume requirements and that they

were willing to sell it to JSW-which it could not have known and made absent coordinating with

U.S. Steel and AK Steel.

       7.      Despite these statements, however, Defendants agreements resulted in their near-

simultaneous failure to sell any semi-finished steel slabs to JSW.

       8.      Defendants admitted that it was in their self-interest to sell semi-finished steel slab

to JSW. AK Steel and U.S. Steel both represented in certified statements-within two days of one

another in May 2018-that they could each supply 100% of JSW' s slab needs and could do so

within eight weeks of receiving an order from JSW. It was in both AK Steel's and U.S. Steel's

economic self-interest to sell slab to JSW, a significant slab consumer that would have made large

monthly orders. Indeed, U.S. Steel even admitted that it had"enormous incentive"to sell to JSW.

       9.      Moreover, although AK Steel and U.S. Steel purportedly keep their manufacturing

processes confidential and non-public, and their statements about their ability to make slabs to

JSW' s chemical, metallurgical, and volume requirements were submitted confidentially,

Defendant Nucor made the remarkable representation-on the same day that U.S. Steel made its

non-public representations, and just two days after AK Steel's non-public statements-that AK

Steel and U.S. Steel could not only make product to JSW's specifications, but that they were



                                                 3
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 4 of 53




" ready and willing to supply JSW" with JSW's critical slab feedstock " at commercially

reasonable prices " On information and belief, Nucor would have no reason-absent prior

coordination-to steer business to its rivals, let alone tout AK Steel's and U.S. Steel's ability and

willingness to supply JSW.

       10.     U.S. Steel and AK Steel made their near-simultaneous admissions about their

ability and willingness to timely sell JSW its needed supply of slab feedstock-and Nucor affirmed

those representations-at a critical time for JSW, as they occurred shortly after a public

announcement of JSW' s plans to implement a massive, $500 million expansion of its

manufacturing facility in Baytown, Texas. That expansion project was aimed at building a "Plate

Mill of the Future," making JSW Baytown the only melt and manufacture plate mill in North

America with a contiguous pipe mill. The plan included building the most technologically

advanced and eco-friendly electric arc furnace ("EAF") and slab caster in the United States,

thereby setting a new industry standard. JSW anticipated the project would provide it with the

capability to manufacture its own 8, 10, and 12-inch steel slab at the most environmentally and

technologically advanced standards available anywhere in the country; the project would also

allow JSW to manufacture a much greater volume of finished steel products at much lower costs

per ton and, thus, sell its plate and pipe products at much lower prices to its customers. The

Baytown project was expected to create hundreds of jobs in, and contribute at least $3.4 billion in

economic development, to South Texas. On information and belief, each of the Defendants was

aware of JSW's publicly announced expansion of Baytown.

       11.     The Baytown expansion project was just one part of JSW's broader expansion in

North America. In 2018, JSW purchased a steel mill in Mingo Junction, Ohio and announced

plans for a two-phase ramp-up: in the first phase, JSW intended to revamp and restart the EAF and




                                                 4
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 5 of 53




the slab caster at the Mingo Junction location and modernize the hot strip mill. In the second

phase, JSW planned to add another EAF and manufacturing equipment at the hot strip mill to make

the Ohio facility a fully integrated unit. The upgrades to this facility were directly aimed at

increasing Mingo Junction's capacity and improving its capability to make hot-rolled coil bands

in direct competition with the three Defendants.

       12.     The Mingo Junction and Baytown projects together placed JSW in a stronger

position than ever to compete directly with the Defendants. On information and belief, Defendants

were aware of JSW's publicly announced plans, as well as the threat these plans posed to

Defendants' own market positions.

       13.     However, despite U.S. Steel and AK Steel making near-simultaneous admissions

about their ability and willingness to timely sell JSW its needed supply of slab feedstock at

commercially reasonable prices-and Nucor's affirmation of those representations-when JSW

subsequently approached AK Steel and U.S. Steel in 2019, neither company supplied JSW the slab

it had previously certified it had the "enormous incentive" to fu lly and quickly supply. Such

conduct against their admitted self-interest is explained only by Defondants' illicit agreement to

boycott JSW.

       14.     Defendants' boycott has continued to the present, and additional statements were

made in 2021 in furtherance of the boycott. Indeed, Defendants U.S. Steel and Cleveland-Cliffs

(the new owner of AK Steel) again represented in 2021 that they were willing and able to supply

JSW with domestically manufactured steel slab. However, to this day, Defendants have not

produced any slab to JSW's requirements or sold any to either Plaintiff. As a result, Defendants

have effectively strangled JSW's access to its critical slab feedstock, forcing JSW to reduce its

production and to postpone the significant expansion of its Baytown facility.




                                                   5
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 6 of 53




       15.     Defendants' agreements were intended to cripple JSW's ability to procure the

domestic steel slab feedstock that would have permitted JSW to compete more effectively in the

markets for finished steel plate and pipe. On information and belief, Defendants undertook this

coordinated boycott because they feared that a stronger JSW would win business from them in

their core markets for finished steel plate, pipe, and coil-particularly following completion of

JS W's Baytown expansion project and upgrades to the Mingo Junction mill, expansions that would

have positioned JSW as a strong competitor for a range of federal, state, and private contracts.

       16.     The immediate consequences of Defendants' anticompetitive conduct have been

dramatic limitations of JS W's production of finished steel plate and pipe products, collapsing JSW

revenues, significant cost increases to JSW from the imposition of tariffs on JSW's critical slab

feedstock, and the forced delay of JSW's Baytown expansion project that would have added

hundreds of jobs and billions of dollars to the southeast Texas economy and made JSW a much

stronger competitor to Defendants in the United States.

       17.     As a result of Defendants' conduct, JSW has suffered a significant slowdown of its

business, affecting its customers and would-be customers throughout the United States. JSW

ultimately manufactured far less finished steel product than it would have absent Defendants'

anticompetitive conduct, which allowed Defendants the freedom to avoid competition, raise prices,

and reap the rewards of a booming steel market. JSW was also forced to pay higher prices to

acquire its slab feedstock, which made its pricing less competitive against that of Defendants.

       18.     JSW has suffered antitrust harm in multiple ways: First, JSW was forced to pay

over $45 million in tariffs on steel slabs imported from abroad due to its inability to secure the

necessary slabs from the domestic Defendants. Second, Defendants' boycott meant that JSW was

unable to procure domestic steel slab in sufficient quantity and quality to operate at planned levels




                                                 6
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 7 of 53




and to meet expected demand for pipe and plate products. As a result, JSW was forced to limit its

production, and this slowdown in its manufacturing operations resulted in hundreds of millions of

dollars in lost sales and profits (and less competition for Defendants). Third, JSW was forced to

delay its major expansion project at its Baytown manufacturing facility, which not only led to

millions of dollars in financial penalties as a result of delays and cancellations of contracts

associated with the expansion project, but also caused JSW to miss a narrow regulatory window

for the project. This resulted in the loss of hundreds of millions of dollars in profits that JSW

would have enjoyed as a result of increased production of finished steel plate and pipe products at

a dramatically lower cost per ton at the upgraded facility during a time that steel prices were rising

to historic levels, and other damages that are directly related to the conduct of the Defendants and

their conspiracy. Finally, Defendants' boycott has jeopardized JSW's access to capital markets

and bank financing for future development projects.

       19.     Defendants' boycott had its intended effect of significantly diminishing JSW as a

competitor-a reality that Defendants took egregious advantage of. Specifically, after JSW began

to suffer significantly from the boycott, it announced an indefinite postponement of its Baytown

expansion project. Around the same time that JSW announced the delay of its plans, however,

Nucor announced its own plans to build a new state-of-the-art steel plate mill.

       20.     The broader consequence of Defendants' illegal conduct has been to restrict

competition in the market for finished steel plate and pipe, and to prevent U.S. consumers from

having access to the lower-cost, high-quality steel products that JSW would have manufactured at

its significantly upgraded manufacturing facilities at Baytown and Mingo Junction. As a result,

U.S. purchasers of a wide range of steel products paid higher prices.




                                                  7
        Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 8 of 53




         21.   Defendants have been able to reap the immense rewards of their cartel, particularly

in light of historically strong pricing and demand in the steel industry.

         22.   For example, AK Steel noted publicly that 2018 was "[o]ur best year in a decade"

where profit rose $83 million, or 80%. Similarly, Cleveland-Cliffs finished 2018 with an adjusted

EBITDA of $776 million, a "67% increase from the prior year ." In 2019, Cleveland-Cliffs

announced profits of $525 million "represent[ing] an industry best 28% EBITDA margin" and net

cash flow from operating activities of $563 million, the company's "highest since 2013." With

the acquisition of AK Steel and ArcelorMittal in 2020, Cleveland-Cliffs became "the largest flat-

rolled steel company in North America" with fourth-quarter earnings up 158% from the previous

year.

         23.   In 2018, U.S. Steel was able to deliver its "best return on capital employed since

2008" with profits up $728 million, or 188%. In 2019, U.S. Steel was able to use the momentum

from the year prior to acquire a 49.9% ownership interest in Big River Steel on October 31, 2019,

at a purchase price of approximately $683 million in cash. On January 15, 2021, U.S. Steel

exercised a call option to acquire the remaining 50.1% of Big River Steel for $723 million.

         24.   Similarly, Nucor was able "to sum up 2018 [like] this: it was a record year" with

profits up $1 billion, or 79%, compared with the previous year. Despite the "challenging steel

market conditions" of 2019, that had impacted the earnings of each ofNucor's competitors, "Nucor

generated record operating cash flow of approximately $2.8 billion." The unprecedented earnings

continued through 2020, where Nucor again "set record[s] for profitability." Finally, in the first

quarter of 2021, Nucor cited earnings of $942.4 million, or $3.10 per diluted share-making Ql

2021 "the best quarter in Nucor's history."




                                                  8
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 9 of 53




       25.      By contrast, JSW continues to feel the effects of Defendants' illegal boycott to this

day, as its sales and revenues were sent into a downward spiral from which it has not fully

recovered, even in the current booming steel market, when the effects of Defendants' conduct

became clear.

                                 JURISDICTION AND VENUE

       26.      This action is brought under Section 4 of the Clayton Act, 15 U.S.C. § 15, to recover

treble damages, costs, and attorneys' fees for the injuries sustained by JSW because of Defendants'

violations of Section 1 of the Sherman Act, 15 U.S.C. § 1. This action is also brought under the

Texas Free Enterprise and Antitrust Act of 1983, Tex. Bus. & Com. Code Ann § 15.01 et seq.; and

for violations of common law prohibitions against civil conspiracy and tortious interference with

existing and prospective business relationships.

       27.      This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1337 and

Section 4 of the Clayton Act, 15 U.S.C. § 15(a).

       28.      This Court may further exercise supplemental jurisdiction over JSW' s state and

common law claims pursuant to 28 U.S.C. § 1367 because the claims form part of the same case

or controversy asserted under the Sherman and Clayton Acts.

       29.      Venue is appropriate in this District under Sections 4 and 12 of the Clayton Act, 15

U.S.C. §§ 15 and 22, and 28 U.S.C. § 1391(b), (c) and (d) because during the relevant period,

Defendants resided or transacted business in this District; for example, Nucor operates a joint and

decking facility and transacts a substantial amount of business out of Houston, U.S. Steel operates

a tubular facility and a research facility and transacts a substantial amount of business out of

Houston, and Cleveland-Cliffs (through its wholly-owned subsidiary, AK Steel) transacts with

numerous customers within this District each year. Moreover, a substantial portion of the affected




                                                   9
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 10 of 53




commerce described herein was carried out in this District, and a substantial part of the events or

omissions giving rise to the claims occurred in this District-for example, in the Spring of 2019,

all three Defendants communicated directly with JSW personnel based in Baytown regarding the

potential sale of slab. Finally, JSW sustained injury and damages in this District.

        30.     Defendants' conduct, as described herein, was within the flow of, was intended to

have a substantial effect on, and did have a substantial effect on, the interstate commerce of the

United States, including in this District. As alleged herein, Defendants communicated directly

with JSW personnel located at JSW Steel (USA), Inc.'s principal place of business in Baytown,

Texas about the potential sale of slab to JSW-sales that never transpired as a result of Defendants'

conspiracy.

        31.     This Court has personal jurisdiction over each Defendant.            Each Defendant

conducts business throughout the United States, including in this District, has maintained

substantial contacts in this District, or, on information and belief, has committed overt acts in

furtherance of the illegal scheme in this District. For example, Nucor operates facilities and

transacts a substantial amount of business out of Houston, U.S. Steel operates manufacturing and

research facilities and transacts a substantial amount of business out of Houston, and both

Cleveland-Cliffs and AK Steel transact with numerous customers within the District each year.

Additionally, the scheme has been directed at, and has had the intended effect of, causing injury

throughout the United States, including in this District. For example, JSW Steel (USA) Inc.

suffered direct and significant injury at its principal place of business in Baytown, Texas when it

was forced to delay its $500 million expansion project, which resulted in financial penalties that

were paid out of this District, lost profits, and other injuries in this District.




                                                   10
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 11 of 53




                                             PARTIES

        32.     Plaintiff JSW Steel (USA) Inc. ("JSW Baytown") is a Texas corporation with its

principal place of business in this District at 5200 East McKinney Road, Baytown, Texas 77523.

Plaintiff JSW Baytown was injured and continues to be injured in its business in this District by

reason of Defendants' illegal conduct forbidden by federal and state antitrust and other laws.

        33.     Plaintiff JSW Steel USA Ohio, Inc. ("JSW Mingo Junction") is an Ohio corporation

with its principal place of business at 1500 Commercial Avenue, Mingo Junction, Ohio 43938.

Plaintiff JSW Mingo Junction was injured and continues to be injured in its business by reason of

Defendants' illegal conduct forbidden by federal and state antitrust and other laws.

        34.     Defendant Nucor is a Delaware corporation with its principal place of business at

1915 Rexford Road, Charlotte, North Carolina 28211. Summons may be served upon its registered

agent The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801. Nucor is a leading domestic producer of sheet steel, plate steel,

structural steel, bar steel, and steel coils. Notably, Nucor operates five sheet mills that produce

flat-rolled steel for automotive, appliance, construction, pipe and tube and many other industrial

and consumer applications.

        35.     Defendant U.S. Steel is a Delaware corporation with its principal place of business

at 600 Grant Street, Pittsburgh, Pennsylvania 15219. Summons may be served upon its registered

agent Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware, 19808. U.S.

Steel is a fully integrated steel producer with operations in the U.S., Canada, and Europe, where it

manufactures semi-finished steel slab that it uses to produce finished steel products, including

sheet steel, steel plate, and steel coils.

        36.     Defendant AK Steel is a Delaware corporation with its principal place of business

at 9227 Centre Pointe Drive, West Chester, Ohio 45069. Summons may be served upon its


                                                11
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 12 of 53




registered agent The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801. AK Steel is an integrated producer of flat-rolled carbon, stainless

and electrical steels products, primarily for the automotive, infrastructure and manufacturing, and

distributors and converters markets with manufacturing operations across seven states in the

eastern United States, Canada, and Mexico. On or around March 13, 2020, AK Steel was acquired

by Cleveland-Cliffs Inc. ("Cleveland-Cliffs"). As of the acquisition, AK Steel became a direct,

wholly-owned subsidiary of Cleveland-Cliffs, operating under the name AK Steel Holding

Corporation.

          37.   Defendant Cleveland-Cliffs is an Ohio corporation with its principal place of

business at 200 Public Square, Cleveland, Ohio 44114. Summons may be served upon its

registered agent James D. Graham, 200 Public Square, Suite 3300, Cleveland, Ohio 44114.

Cleveland-Cliffs is a fully integrated producer of custom-made iron ore pellets, flat-rolled carbon

steel, stainless, electrical, plate, tinplate and long steel products, and carbon and stainless-steel

tubing.

          38.   Defendants U.S. Steel, AK Steel, and Cleveland-Cliffs are purportedly domestic

manufacturers of steel slab in the size and chemistry that is the feedstock for JSW end products.

Nucor is also a domestic manufacturer of slab, though Nucor uses that slab as part of its continuous

manufacturing process and cannot offload to customers like JSW. Each Defendant competes with

Plaintiff JSW Baytown as manufacturers of plate and pipe products and with Plaintiff JSW Mingo

Junction in steel coils that are sold within the infrastructure and transportation industries.




                                                  12
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 13 of 53




                                             FACTS

  I.    JSW is a Leading Manufacturer of Steel Plate and Pipe

        39.    JSW is a U.S. manufacturer of carbon and certain discrete alloy steel plate,

longitudinal submerged arc (LSAW) and double-submerged arc (DSAW) welded pipe, and hot-

rolled steel coils. It owns and operates facilities in Baytown, Texas and Mingo Junction, Ohio.

        40.    JSW Baytown operates a plate mill and a pipe mill out of Baytown, Texas. The

plate division purchases slab from merchant suppliers and rolls hot-rolled plates to order. JSW

sells these specialty plates to service shipyards, oilfield fabricators, heavy equipment producers,

wind tower, railcar, storage tanks, and many other end users. Additionally, the pipe division uses

JSW plate to produce DSAW pipe (including large diameter pipe from 24" to 48") to service

energy and petrochemical markets, including large diameter pipe for onshore and offshore use,

heavy casing, and piling.

        41.    JSW Baytown produces discrete plates up to 160 inches wide and in thicknesses

ranging from 0.25 inch up to 6 inches thick. These larger plates are used in applications that

require fewer welds (which makes stronger pipe that can withstand greater pressures). JSW's plate

is therefore critical for many downstream products where welding is minimized to meet high

structural integrity requirements, such as in shipbuilding, pressure vessels, and natural gas/oil

transmission pipelines.

        42.    JSW Mingo Junction operates an EAF, ladle metallurgy furnace, slab caster, and

hot rolling mill to produce commodity hot-rolled coil bands. JSW supplies these bands to coil

processors, cold-rolled strip producers, pipe and tubers, original equipment manufacturers, and

steel service centers. Planned upgrades to the EAF and hot strip mill at Mingo Junction will

position JSW to directly compete with Defendants in flat-rolled coil products, including in the

automotive arena, pipe and tube segments, and galvanized and coated products.


                                                13
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 14 of 53




       43.     Importantly, JSW manufactures more than "commodity" steel products. JSW's

products must meet very specific customer requirements for characteristics such as rolled

dimensions, yield, tensile strength, impact strength, toughness, grain size, and quality (including

guaranteeing aspects of the slab manufacturing process to protect from such issues as air

contamination and achieving strict Mannesmann ratings for defects) . JSW's mills are not equipped

to modify these characteristics later in the manufacturing process. Instead, the mechanical

properties required by JSW' s customers are determined by the technical specifications of the slab

at the beginning of the manufacturing process.

       44.     Because JSW's customers often require plate that meets detailed specifications to

fill their end-uses, the slab that JSW purchases (i.e., its raw material), must meet specific

dimensional, chemical composition, and other technical specification requirements. Therefore,

JSW gives slab producers extremely precise specifications, and JSW cannot accept variance from

those specifications without risking the integrity of the final product.

       45.     Because many of JSW Baytown's customers use its Baytown products in high-

pressure applications, such as to transport oil, natural gas, and other hazardous materials, JSW also

strictly controls the technical specifications of the slab at the beginning of the process to ensure

the highest quality standards. JSW' s slab feedstock and its plate products must meet rigorous

standards and certification requirements.

       46.     For example, many of JSW Baytown's products are ABS (American Bureau of

Shipping) certified. ABS certification requires approval of both the manufacturing process and

the final product, as well as the use of feedstock from an ABS-approved slab supplier. Other JSW

products meet EN 10025 certification requirements specific to wind tower manufacturing, which

guarantees that those products meet necessary strength and structural integrity requirements. Still




                                                 14
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 15 of 53




other JSW products are certified by the American Petroleum Institute (API5L) and meet federal

safety standards for use in natural gas pipelines. Other JSW plate meets the Association of

American Railroads' specifications for tank cars, which transport hazardous materials, such as

chlorine, sulfuric acid, ethanol, and crude oil all over the country.

        47.    In short, given the critical infrastructure that JSW Baytown's business, in particular,

supports, product quality, strength, and internal soundness are paramount to ensuring public safety.

 II.    Defendants Produce Steel Products, Including a Critical Feedstock: Steel Slab

        48.    Collectively, Defendants maintain approximately 84% of domestic steelmaking

capacity. Further, all Defendants compete with JSW as manufacturers of plate and pipe products

that are sold within the infrastructure and transportation industries.

        49.    Until late 2020, when Cleveland-Cliffs finalized its acquisition of AK Steel and

ArcelorMittal, Nucor was the largest manufacturer of steel and steel products in the United States

and has often touted its position "as the most profitable steel and steel products company in the

world." In fact, Nucor recently announced annual sales of approximately twice those of its nearest

domestic competitor and revenue of $20.1 billion for fiscal year 2020. At present, Nucor maintains

approximately 31% of domestic steelmaking capacity, making it the second largest manufacturer

in the United States. Nucor operates in three distinct market segments: steel mills, steel products,

and raw materials. In the steel mills segment, Nucor produces sheet steel (hot-rolled, cold-rolled,

and galvanized), plate steel, structural steel (wide-flange beams, beam blanks, H-piling and sheet

piling), and bar steel. Nucor sells its products primarily to steel service centers, fabricators, and

manufacturers located throughout the United States, Canada, and Mexico. The steel mills segment

is Nucor's largest and is also where Nucor competes with JSW in the manufacturing of certain

end-products, most notably steel plates. Nucor operates three plate mills that produce plate for

manufacturers of barges, bridges, heavy equipment, rail cars, refinery tanks, ships, wind towers,


                                                 15
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 16 of 53




and other items.    Nucor's products are further used in the pipe and tube, pressure vessel,

transportation, and construction industries.

        50.    U.S. Steel is currently the third largest steel producer in the United States and

maintains approximately 19% of domestic steelmaking capacity and reported revenue of $9.7

billion for fiscal year 2020. U.S. Steel operates integrated steel plants across North America that

produce slabs, strip mill plates, sheets, and tin mill products, as well as iron ore and coke. U.S.

Steel's flat-roll plants sell primarily to the automotive, appliance, construction, container,

transportation, and service center markets.

        51.    AK Steel is a leading producer of flat-rolled carbon, stainless and electrical steels,

and tubular products, primarily for the automotive, infrastructure and manufacturing, and

distributors and converters markets. The company's operations consist of seven steelmaking and

finishing plants located in Indiana, Kentucky, Ohio, and Pennsylvania that produce flat-rolled

carbon steels, including coated, cold-rolled, and hot-rolled products, and specialty stainless and

electrical slabs that are sold in slab, hot band, and sheet and strip form. Before AK Steel was

acquired by Cleveland-Cliffs in March 2020, it announced revenue of $47.2 million for fiscal year

2019.

        52.    Cleveland-Cliffs acquired AK Steel in March 2020, thereby positioning it as a

competitor of JSW in finished plates. In or around December 2020, Cleveland-Cliffs also acquired

ArcelorMittal USA. With the acquisitions of AK Steel and ArcelorMittal, Cleveland-Cliffs holds

approximately 34% of domestic steelmaking capacity, making it the largest steel producer in the

United States. Cleveland-Cliffs reported revenue of $5.4 billion for FY 2020.

III.    Relevant Market

        53.    The relevant product market is the market for domestically manufactured steel slab

used in the production of finished steel plate and pipe products. Defendants' conduct directly


                                                16
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 17 of 53




targeted JSW' s ability to acquire domestic steel slab for its manufacturing operations in the United

States, including at its manufacturing facility located in Baytown, Texas. Defendants purport to

manufacture steel slab at various facilities located throughout the United States but conspired to

deny JSW a supply of steel slab manufactured at those facilities.

       54.     The relevant geographic market is the United States, as Nucor, U.S. Steel and AK

Steel all make slab in the United States, and U.S. Steel and AK Steel expressly stated that they

could make it in sufficient quantities and qualities to satisfy JSW's needs within a short period of

time, and that they were willing and able to sell it to JSW. Nucor echoed their statements and

certified that U.S. Steel and AK Steel were capable of making domestic slab sufficient to meet

JSW's needs and were willing to sell it to JSW at commercially reasonable prices. In addition,

JSW competes with Defendants for sales of finished steel pipe, plate, and coil products to

purchasers throughout the United States. Moreover, Defendants' anticompetitive conduct had the

intended and actual effect of causing harm to JSW's ability to buy domestically-made slabs and to

its steel business throughout the United States, as their successful efforts to deprive JSW of

domestically manufactured steel slab resulted in JSW's further inability to supply its customers

throughout the United States with JSW's finished steel products.

IV.    Prior to Defendants' Conspiracy, JSW Enjoyed Significant Growth

       55.     Prior to the start of Defendants' anti competitive conduct, JSW was experiencing

strong growth in the sales of its finished steel plate and pipe products to steel purchasers throughout

the United States. Moreover, JSW was positioning itself to become a major domestic competitor

to Defendants, with significant melt and manufacturer, flat-rolled, and steel coil capabilities that

would have allowed JSW to compete toe-to-toe with Defendants in one of the strongest steel

markets in history. JSW' s strengthening competitive position was the threat that Defendants

conspired to fight.


                                                  17
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 18 of 53




       56.




       57.     Even into early 2019, before JSW began to feel the full effects of Defendants

unlawful conduct, JSW Baytown was able to take advantage of the significant increases in demand

and pricing for steel products in the United States.




       58.




       59.     Even at their combined annual revenue of roughly                  on average for

fiscal years 2018, 2019, and 2020, JSW Baytown and JSW Mingo Junction are still a small fraction

of the size of Nucor, U.S. Steel, and Cleveland-Cliffs. For example, Nucor's revenue over that

period ranged from $20 billion to more than $25 billion, U.S. Steel's annual revenue was between

roughly $10 and $14 billion over those years, and Cleveland-Cliffs ranged between roughly $2

billion and $5.2 billion.




                                              18
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 19 of 53




 V.    In an Effort to Take Advantage of Its Strong and Growing Position, JSW Launched
       a Significant Expansion Plan in 2018 to Build a "Plate Mill of the Future" and
       Increase Its Production Capacity and Product Offerings To Challenge Defendants'
       Oligopoly

       60.     Beginning in 2007, JSW's parent company, JSW Steel Ltd. ("JSW India") began

investing in the United States steel industry, most notably through the purchase of the then-

bankrupt Baytown steel facility for $810 million in October 2007. From 2014 to 2018, JSW India

invested over $300 million to revive the 40-year-old Baytown mill by improving upon the existing

infrastructure, incorporating new technologies, and enhancing the mill's safety controls. As a

result, sales out of Baytown increased steadily between 2015 and 2018.

       61.     In March 2018, JSW announced a $500 million investment project in a "plate mill

of the future" at its Baytown, Texas facility to build the most technologically advanced and eco-

friendly EAF, slab caster, and plate mill in the world, thereby setting a new industry standard for

steel plate mills. The investment was designed to transform JSW' s Baytown facility into to the

only melt and manufacture ("M&M") plate mill in the United States with a contiguous pipe mill

capable of supplying large diameter welded steel pipe for oil and gas transmission.

       62.     More importantly, the EAF that would be integrated into the Baytown facility

would incorporate the most environmentally advanced EAF technologies in the world. In fact, the

"low-NOx" design of the EAF allowed JSW to obtain a New Source Review (NSR) Air Permit

from the U.S. Environmental Protection Agency on September 14, 2018. In order to retain that

permit, however, JSW was required to place pilings and lay the foundation for the hot-end facility,

as well as have all related contracts in place, no later than March 13, 2020.

       63.     This start-of-the-art, low NOx EAF at Baytown would have been a trendsetter and

would have set future standards for the installation, construction, and operation of EAFs for steel

production throughout the United States. Effectively, JSW and any third-party would have cited



                                                 19
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 20 of 53




the Baytown EAF as a Best Available Control Technology ("BACT") in all future permit

applications for installation and operation of an EAF for steel production.

        64.    JSW's announcement of the Baytown project came concurrently with JSW

Baytown signing a Memorandum of Cooperation with the Governor Greg Abbott of Texas,

whereby the Governor approved a $3.4 million grant to the company from the Texas Enterprise

Fund.

        65.    JSW's state-of-the-art expansion project was expected to add approximately 500

new jobs at JSW Baytown and hundreds of additional jobs in the Baytown, Texas community.

The project was also projected to stimulate approximately at least $3.4 billion in economic

development in and around South Texas. Construction on the EAF and slab caster was anticipated

to take 24 months, and when complete by January 2021, JSW would be the only steel producer in

the United States with a contiguous EAF/caster capable of casting 8, 10, and 12-inch slabs, plate

mill, and pipe mill. The project was anticipated to add steel-making capacity equal to one million

tons per year. Prior to 2018 and during the period of construction of the new Baytown EAF/caster,

however, JSW purchased imported carbon steel slab-primarily from ArcelorMittal in Mexico and

JSW's parent company in India-to supply its mill in Baytown.

        66.    Notably, the Baytown expansion project was just one part of an overall expansion

project. In addition to the Baytown project, in June 2018, JSW purchased a steel mill in Mingo

Junction, Ohio from Acero Junction Holdings for $80.85 million and more than $100 million in

assumed debt and liabilities. On June 22, 2018, JSW announced plans for a two-phase ramp-up

plan: in the first phase, JSW intended to revamp and restart the EAF and slab caster at the Mingo

Junction location and modernize the hot strip mill. The proposed investment, including the cost

of acquisition, was announced to be around $250 million. In the second phase, JSW planned to




                                                20
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 21 of 53




add another EAF and manufacturing equipment at the hot strip mill to make the Ohio facility a

fully integrated unit in the production of steel coils. The proposed investment in Phase-II was also

anticipated to be in the range of up to $250 million.

       67.      The Mingo Junction and Baytown projects together positioned JSW to compete

more strongly and even more directly with Defendants across a range of finished steel plate, pipe,

and coil products.

       68.      In anticipation of these expansion efforts, JSW entered into several contractual

arrangements for services and equipment.

       69.      For example, in or around June of 2017, JSW entered into a two-phase Equipment

Supply Contract with Danieli Corporation ("Danieli"). The first phase of the Danieli contract was

to replace the primary descaler, hot plate leveler, and plate shearing line at Baytown at a contract

value of approximately
                         -          . In the second phase, Danieli contracted to replace the reverse

rolling mill, install a pre-leveler and cold plate leveler, direct quenching and accelerated cooling

technologies, and fully replace the cooling beds at a contract value of approximately
                                                                                        -
On or around August 23, 2018, JSW entered into a Supply Contract for Equipment and Continuous

Slab Caster with Primetals Technologies USA LLC ("PTUS") at a total contract value of
                                                                                                    .




approximately
                -          . The following month, JSW executed an Equipment Supply Contract

with Tenova S.p.A. ("Tenova") to supply and service the low-NOx melt shop technology for the

M&M contiguous plate and pipe mill at Baytown at a total contract price of approximately
                                                                                                •
-         On or around October 5, 2018, JSW entered into a Construction Manager Adviser

Agreement with Middough Inc. to oversee the bridge table installation and basalt lining of the

flume, shifting of hot leveler, dismantling and installation of descaler, modification of area roller

table, and pre-assembly and installation of new sheets at Baytown for a total contract value of




                                                 21
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 22 of 53




approximately
                -         . On or around December 18, 2018, JSW entered into an Engineering

Services Agreement with Dastur International ("Dastur") for services to be rendered in the

installation of the new Baytown melt shop at a total contract value of approximately

On or around March 2, 2019, JSW entered into a Contractor Agreement with Fisk Electric
                                                                                       -           .



Company to provide electrical installation services to the Baytown project at a total contract price

of approximately
                   -          . On or around April 29, 2019, JSW entered into a Contractor

Agreement with CCC Group, Inc. to build a descaler and install a temporary bridge table at

Baytown for a total contract value of approximately
                                                        -            . Together, this sampling of

supply and services contracts that JSW entered into between 2017 and 2018 total over $150

million.

       70.      JSW anticipated that its expansion project at Baytown, in particular, would, upon

completion, provide a giant technological leap forward in its manufacturing capabilities, and

would help to establish JSW as a major player in the domestic steel market-and a significant rival

to each Defendant.      The expansion project wa s intended to dramatically increase JSW's

manufacturing efficiency by eliminating the need for JSW to import steel slab for its plate and pipe

products, and to drive down its manufacturing costs. Moreover, the technological advances would

allow the Baytown facility to receive the appropriate approvals by energy companies that require

more robust assurances in order to service government-funded projects. Within the year, the

facility had already received preliminary approval from a number of energy companies and the

relevant environmental agencies, which allowed it to be added to a database that these energy

companies could turn to when purchasing steel for government-funded projects.

       71.      The completion of the Baytown project was a highly anticipated event for these

energy customers, who had limited access to steel that meets the high environmental standards that




                                                22
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 23 of 53




government-funded projects require. For instance, one JSW customer that competes for these
                                                                                                    ,,
government contracts noted that it " would love to have another option for our heavy plates

Other similarly situated customers anticipated that the Baytown project "will be a game changer"

and that it would " open the flood gates ." Yet another customer told JSW that its "offtake from

[JSW] could quadruple"upon completion of the project.

       72.     In addition, the Baytown expansion project positioned JSW to enter into new, or

expand upon existing, business relationships with customers, including private customers as well

as state and federal governments in connection with defense, energy, and infrastructure projects

for the purchase of finished steel products that JSW would have been able to manufacture at its

Baytown, Texas facility following JSW's planned expansion and upgrade projects. For example,

JSW was in discussions with numerous companies and was well-positioned, following the

Baytown expansion project, to provide products such as: (1) heavy plate for large wind towers; (2)

as much as 30,000 tons per month of shell plate for tank rail cars; (3) heavy plate for infrastructure

projects such as bridges; and (4) heavy plate for commercial ship building.

       73.     Consequently, JSW expected to reap a significant return on its capital

investments-returns which it would then plow into increasing its production output and which

would have yielded substantial pricing improvements for JSW customers. For instance, JSW

anticipated that the EAF installation at its Baytown facility would result in an
                                                                                   -        reduction

in its per-ton manufacturing costs associated with casting of slabs and plate conversion for its steel

plate products, with an annual savings of approximately
                                                          -            in manufacturing costs. JSW

also projected that, following completion of the Baytown expansion project, Baytown's annual

production of both plate and pipe products would increase by over 100%. The combination of




                                                 23
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 24 of 53




substantially increased production capacity at lower costs would have allowed JSW to sell more

plate and pipe products at lower prices to its U.S. customers.

       74.     JSW's parent company, JSW India, similarly anticipated that the Baytown

expansion project would yield significant financial benefits, and was prepared to invest hundreds

of millions of dollars in the financing of the project with the expectation that the completed project

would allow JSW to expand its share in the finished plate and steel markets and to compete

effectively for a range of federal and state government contracts.

       75.     JSW anticipated significant revenue enhancements following the completion of its

expansion projects. For example, at the time it initiated its Baytown project, JSW projected that

its annual cash flow would increase by approximately                    as a result of the expansion.

But these projections were ultimately conservative in light of the historically strong pricing and

demand that the steel industry has experienced in the time following the original completion date

of the Baytown expansion project (March 2020); had the project been completed on time-as JSW

expected it would have been absent Defendants' group boycott-JSW projected that its revenues

would have exceeded
                        -           annually. This increase in revenue would have flowed, in

substantial part, from increased and more efficient production at the Baytown facility, thus better

positioning JSW Baytown to serve an expanded base of customers in a market that is experiencing

historically strong demand.

       76.     The improvements to its business operations would have also put JSW in position

to compete in new end-use segments, including in additional segments against Defendants. For

instance, JSW envisioned that the planned expansion projects-and, in particular, the installation

of the EAF at its Baytown facility-would allow it to start to compete directly with Defendant

Nucor for federally funded infrastructure projects that require all steel products to be melted and




                                                 24
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 25 of 53




manufactured in the United States.        Particularly given the discussions within the federal

government in recent years regarding legislation directed to major infrastructure improvements

throughout the country, this market could prove to increase in size by hundreds of billions of

dollars in the coming years.

       77.     Further, the addition of another EAF and manufacturing equipment at the hot strip

mill in Mingo Junction has improved JSW Mingo Junction's capacity and cost structure

significantly, thereby positioning JSW Mingo Junction to make hot-rolled coil bands at quality

and levels that directly compete with the Defendants.

       78.     It was widely publicized that JSW's expansion projects would, upon completion,

position JSW as a major competitor for plate and pipe and flat-rolled coil purchases, as well as for

federally funded projects. The expansion projects would also have allowed JSW to become a more

efficient competitor that could offer its finished steel products to domestic customers at lower

prices. Defendants therefore had an interest in kneecapping JS W's expansion efforts-which they

accomplished through their coordinated efforts to deprive JSW of domestic steel slab. By forcing

JSW to purchase steel slab from international suppliers that were subject to tariffs and quotas,

Defendants were able to dramatically increase JSW's manufacturing costs while limiting the

availability of slab feedstock to JSW, which in turn led to slowdowns in JSW's production and

severely hindered JSW's ability to sell its finished products at competitive prices.

VI.    President Trump Announced a Steel Tariff Scheme and Quotas Limiting Domestic
       Imports of Steel From Certain Countries in March 2018, Effectively Creating a
       Domestic Slab Market

       79.     In March 2018, former President Trump, acting pursuant to Section 232 of the

Trade Expansion Act of 1962 (19 U.S.C. § 1862, as amended), issued a Proclamation imposing a

tariff of 25% on the majority of all steel imports.




                                                 25
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 26 of 53




       80.     Later in March 2018, former President Trump, again acting pursuant to Section 232

of the Trade Expansion Act of 1962 (19 U.S.C. § 1862, as amended), issued a Proclamation that

exempted certain countries from the 25% tariffs but imposed quotas limiting the imports of steel

from those countries. Among those countries for which quotas were imposed were Brazil and

Mexico, both countries from which JSW had sourced significant volumes of semi-finished steel

slabs in the years prior to 2018.

       81.     The imposition of such tariffs and quotas limiting imports from Brazil, Mexico, and

other countries effectively created a domestic slab market, forcing companies like JSW to turn to

domestic rather than international sources for their slab needs.

       82.     Perhaps in recognition of the fact that domestic slab may not always be available

in sufficient quantity or quality to meet the needs of companies like JSW, the Trump

Administration authorized the U.S. Department of Commerce ("Department of Commerce") to

grant U.S. businesses tariff exemptions for imported steel products that could not be sourced

domestically. The exemption request process also allows other companies to object to an

exemption request if the objector can demonstrate that the requestor can obtain the steel product it

seeks from a domestic source, in sufficient quantity, within eight weeks.

       83.     Defendants professed uniform support of the tariffs and an interest in protecting the

U.S. domestic steel industry, as did JSW and most all the domestic steel industry. For example,

in testimony before the Ways and Means Committee of the U.S. House of Representatives, AK

Steel's Chief Executive Officer Roger Newport applauded the Trump Administration for taking

"bold action to impose tariffs on fo reign steel under the Section 232 investigation," an action that

he said AK Steel "fully support[s] ." In Marc h 2018, Nucor then-CEO John Ferriola praised the

Administration's efforts in "restoring a level playing field" in the domestic steel industry. U.S.




                                                 26
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 27 of 53




Steel CEO David Burritt mirrored these sentiments in December 2018, expressing support for the

tariffs as an avenue for "level[ing] the playing field so that we can have fairer trade."

        84.    Nevertheless, on information and belief, what Defendants were actually interested

in was not leveling the playing field to protect and advance the U.S. steel market but rather using

the process to protect their own market positions.

        85.    This interest-protecting their own market positions-motivated Defendants'

conspiracy to boycott JSW. In fact, Defendants worked in parallel, submitting over 14,000

objections to exemption requests filed by JSW and a number of other competing steel companies

between March 2018 and January 2021 in order to maintain a grip on their market positions. In

nearly every one of these submissions, Defendants took the position that the relevant slabs were

domestically available-from U.S. Steel and AK Steel-and asserted this point as the core basis

for their objections to the exemption requests.

VII.    Defendants Acknowledged They Began "Working Together" In 2018 and Have Held
        Numerous Joint Meetings Since Then At Which They Hatched and Implemented
        Their Conspiracy

        86.    Although conspiracies are inherently self-concealing and JSW does not currently

possess details on what was discussed at each of Defendants' numerous meetings throughout the

period from 2018 to the present, their conspiracy can be inferred from the frequency and timing of

such meetings, Nucor's admission (via its authorized representative) that the Defendants were

"working together," and their repeated conduct against their admitted self-interest.

        87.    On or around March 1, 2018, Defendants' CE Os, David Burritt of U.S. Steel, Roger

Newport of AK Steel, and John Ferriola of Nucor, met together at the White House for a face-to-

face meeting and press conference with then-President Trump to announce the tariffs.




                                                  27
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 28 of 53




              March 1, 2018 White House Meeting. Attendees from left to right: Roger Newport (CEO, AK Steel),
              John Ferriola (then-CEO, Nucor), Former President Donald J. Trump, David Burritt (CEO, U.S. Steel)




       88.    Three weeks later, on March 21, 2018, John Ferriola of Nucor and Roger Newport

of AK Steel were together in Washington, D.C. for testimony before the Congressional Steel

Caucus.

       89.    On May 23, 2018, representatives from Nucor, U.S. Steel, and AK Steel met again.

       90.    Defendants met again in late summer. On August 29, 2018, representatives from

Nucor and U.S. Steel met again. As discussed infra, on August 30, 2018, both Nucor and U.S.

Steel filed statements with the Department of Commerce. U.S. Steel certified that it could and

would sell slab to JSW and Nucor certified that U.S. Steel and AK Steel could do so at

commercially reasonable prices.

       91.    On September 6, 2018, representatives from Nucor and U.S. Steel met yet again

after Nucor's representative made the following admission: "We spoke with Nazak Nikakhtar

[Department of Commerce] a few weeks ago about possible changes to the steel Section 232

exclusion process. Last Friday she suggested that we also meet with Earl [likely Earl Comstock,


                                                            28
        Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 29 of 53




 Department of Commerce] to discuss this issue. Ideally, the meeting would be with both Nucor

 and U.S. Steel because both companies have been working together "

         92.   On information and belief, Defendants participated in additional meetings during

 the period from 2018-present. For example, in October 2018, John Ferriola (Nucor then-CEO)

 and Roger Newport (AK Steel CEO) were both present at the World Steel Association General

 Assembly meeting in Tokyo, Japan. On June 4, 2019, Roger Newport and John Ferriola attended

 an American Iron and Steel Institute and Steel Manufacturers Association media event at the

 InterContinental Hotel in Washington, D.C. On June 17-19, 2019, Eric Welte (AK Steel General

 Manager), Roger Newport (AK Steel CEO), Dean Kanelos (Nucor Market Development and

 Product Applications Manager), and Lourenco Goncalves (Cleveland-Cliffs CEO) were all in

 attendance at a Fastmarkets event held at the New York Hilton Midtown. In August 2019,

 representatives from AK Steel, U.S. Steel, and Nucor were present at the SMU Steel Summit event

 in Atlanta, Georgia. In October 2019, Roger Newport (AK Steel CEO) and John Ferriola (Nucor

 then-CEO) were together at the World Steel Association General Assembly meeting in Monterrey,

 Mexico and in October 2020, David Burritt (U.S. Steel CEO) and Leon Topalian (Nucor CEO)

 attended the same annual event hosted in Brussels, Belgium.

VIII.    Shortly After Their Joint Meetings Began, Defendants U.S. Steel and AK Steel
         Simultaneously Certified Under Penalty of Criminal Prosecution That They Were
         Capable of Producing Domestic Slab In Sufficient Quality and Quantity to Meet
         JSW's Needs, and Defendant Nucor Echoed Them and Confirmed It Knew That Its
         Rivals Were Willing To Sell Slab to JSW On Commercially Reasonable Terms

         93.   As noted above, the Section 232 tariff system included a process by which

 companies could seek exemption from tariffs in the event they could not obtain necessary steel

 from a domestic source in sufficient quantity or quality. JSW-with its Baytown expansion project

 underway in 2018 and knowing of no domestic sources for slab meeting its criteria-anticipated

 that it would need a temporary tariff exemption.        Defendants, however, uniformly and


                                               29
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 30 of 53




simultaneously proclaimed under penalty of criminal prosecution, that U.S. Steel and AK Steel

could supply all of JSW's slab needs and th at it was in their self-interest to do so.

       94.     On or around May 29, 2018, AK Steel made a certified statement to the Department

of Commerce that it could meet JS W's demands for slab that it would otherwise import from India.

Before AK's statement was public, both U.S. Steel and Nucor echoed AK Steel in their own

statements to the Department of Commerce. These statements by U.S. Steel and Nucor were made

before AK Steel's statement from two days earlier had even been made public. U.S. Steel certified

that it could meet JSW's demands for slab that JSW would otherwise import from India. Nucor,

for its part, not only certified that it knew that both U.S. Steel and AK Steel could do so, but that

they were willing to sell slab to JSW at " commercially reasonable prices ." On information and

belief, Nucor must have communicated with U. S. Steel and AK to be able to say-nearly

simultaneously with U.S. Steel and AK Steel's statements, but before those statements were

public-that it knew U.S. Steel and AK Steel could make and would sell slab to JSW at

commercially reasonable prices.

       95.     A nearly identical process played out two months later. In late August 2018, AK

Steel certified that it had the ability and capacity to manufacture the slab that JSW would otherwise

import from Mexico. Again, two days later, both U.S. Steel and Nucor made parallel statements

on or around August 30, 2018. And again, U.S. Steel's and Nucor's statements were made before

AK Steel's statement from two days prior was made public. Notably, simultaneous August 30,

2018 statements by U.S. Steel and Nucor came one day after all three Defendants met on August

29, as noted above.




                                                 30
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 31 of 53




       96.     Defendants' statements were plainly coordinated. Importantly, AK Steel and U.S.

Steel each claimed it had the ability and capacity to manufacture the slab JSW would otherwise

import from international sources.
                                                                                                        ,,
       97.     For instance, AK Steel repeatedly stated that AK Steel "has the ability to produce

the slab JSW needed-including to the precise thickness and widths and exacting chemistries that

JSW required. Moreover, AK Steel represented that it could timely manufacture up to 100% of

JSW's slab requirements and could manufacture and ship the slab products to JSW within 8 weeks

of receiving a purchase order.

       98.     U.S. Steel, for its part, represented in its certified statements that it had "a very clear

understanding of the quality and delivery parameters required for JSW" and could fully supply

JSW. U.S. Steel went so far as to state that it "produces the entire spectrum of grades and

dimensions of steel slabs identified in JSW's requests and has significant excess production

capacity and is able to meet 100% of the volume cited"by JSW.

       99.     Meanwhile, in its own certified statements-which were submitted on the same day

as U.S. Steel's, and only two days after AK Steel's-Nucor made the remarkable confirmation

that other domestic steel producers, including U.S. Steel and AK Steel could supply JSW with its

needed slab. Indeed, Nucor declared that U.S. Steel and AK Steel"are ready and willing to supply

JSW with the slab (as well as the plate produced from that slab) at commercially reasonable

prices ." Nucor's certified assertions that its competitors could supply JSW's slab needs were not

in Nucor's apparent self-interest. But Nucor's statement, which it could only have learned from

communicating with its competitors U.S. Steel and AK Steel, was directly in line with its actual

motivations: to hamstring JSW's efforts to establish itself as a major competitor to Nucor in the

U.S. market for finished plate and steel products.




                                                  31
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 32 of 53




       100.    Further, Nucor could only certify under penalty of criminal prosecution that it knew

U.S. Steel and AK Steel could manufacture and would sell slabs to JSW on commercially

reasonable terms if it had communicated with them in advance of their respective submissions.

This is because the capabilities of AK Steel and U.S. Steel are confidential and highly proprietary;

indeed, both companies have historically sought to protect all details regarding their manufacturing

capacities and technologies. For example, in a 2010 lawsuit against three former employees for

violations of confidentiality agreements and stealing trade secrets before going to work for a

competitor, AK Steel noted in its complaint that it "has invested substantial amounts of money to

develop and protect these proprietary manufacturing technologies, which would be of great value

to a competitor." In 2016, U.S. Steel filed a complaint before the United States International Trade

Commission under Section 337 of the 1930 Tariff Act against several steel manufacturers and

distributors for, among other antitrust allegations, the theft of U.S. Steel trade secrets. Throughout

the complaint, U.S. Steel references the "confidential and proprietary" nature of its products,

pricing, and production capacity.

       101.    More importantly, both U.S. Steel and AK Steel have re-asserted in their certified

statements that their production capacity, plant utilization, and lead times are business proprietary

information that is not customarily made available to the public.

       102.    Upon information and belief, given the proprietary nature of AK Steel and U.S.

Steel's product, pricing, and production capacities, Nucor would have no way of knowing at what

prices and in what quantities U.S. Steel and AK Steel would or would not be able to sell slab to

JSW absent consultation and/or coordination with them. On information and belief, as part their

group boycott conspiracy, AK Steel and U.S. Steel communicated with Nucor regarding their




                                                 32
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 33 of 53




product, pricing, and production capacities as part of their plan to cripple JSW's business by

denying JSW a domestic supply of slab feedstock that was essential for its operations.1

IX.     Defendants Stated It Was In U.S. Steel's and AK Steel's Self-Interest To Supply JSW
        with Domestic Slab on Commercially Reasonable Terms

        103.    Defendants Nucor, U.S. Steel, and AK Steel certified within the span of two days

(and, in the case of Nucor and U.S. Steel, on the exact same day) that U.S. Steel and AK Steel

were able and willing to supply JSW with its critical slab feedstock on a timely basis, in the

quantities and at the quality needed by JSW, and at commercially reasonable prices. Indeed,

Defendants AK Steel and U.S. Steel stated that they were able and willing to manufacture and

supply JSW with 100% of its required slab-and further admitted that it was in their economic

self-interest to do so.

        104.    AK Steel not only certified that it could provide JSW with its required slab but also

that that its relevant manufacturing facilities were being utilized below capacity, meaning that

AK Steel could increase its facility utilization to immediately manufacture products for JSW.

        105.    U.S. Steel, for its part, stated that it "has displayed a willingness across all market

conditions to sell"steel slab to JSW, and even admitted that it"has enormous incentive"to supply

JSW. Moreover, U.S. Steel identified no fewer than five of its manufacturing facilities where it

could manufacture slab that it claimed would meet JSW' s requirements.

        106.    Moreover, Defendant Nucor specifically echoed AK Steel's and U.S. Steel's claims

that they could supply JSW with slab that satisfied the exacting technical specifications that JSW



1
 Because AK Steel and U.S. Steel maintain that their manufacturing processes and capabilities are
confidential, JSW does not know the extent to which these Defendants are actually able to
manufacture steel slab to the specifications that JSW requires. However, if AK Steel and U.S.
Steel are in fact incapable of manufacturing the slab that JSW requires, then their agreed-upon and
near-simultaneous statements to the Department of Commerce amounted to material and
fraudulent misrepresentations.


                                                  33
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 34 of 53




required-despite AK Steel's and U.S. Steel's stated positions that the specifics of their

manufacturing processes were confidential and not publicly known.

 X.    Despite Defendants' Near-Simultaneous Admissions that It Was in AK Steel's and
       U.S. Steel's Self-Interest to Sell SIab to JSW, They Failed to Do So

       107.    In 2019, following all Defendants' certified statements that AK Steel and U.S. Steel

could meet all of JSW' s slab needs, JSW separately reached out to AK Steel and U.S. Steel.

Pursuant to their illegal agreement, however, and in furtherance of their admitted plan of "working

together" that was developed in their many meetings throughout 2018 and 2019, Defendants

conspired to deny JSW access to domestically-manufactured steel slab by failing to sell slab.

       108.    Defendants did so despite the fact that U.S. Steel and AK Steel certified in 2018

that they were ready and able to manufacture and supply JSW with 100% of its steel slab

requirements, and to do so on a timely basis and at commercially reasonable prices-which Nucor

confirmed in its own certified statements. Defendants acted contrary to their expressed economic

self-interest in refusing to supply JSW. This refusal illustrated the purpose and intent of their

boycott-namely, to directly and substantially harm a competitor with the goal of diminishing a

burgeoning threat to their businesses.

       109.    Astonishingly, after months of meetings and after repeated statements that they had

the ability and capacity to supply JSW with slab made to its particular specifications, AK Steel

and U.S. Steel provided near-simultaneous responses to JSW's inquiry for slab, asking JSW for

the first time ever to prove its creditworthiness as a condition of engagement.

       110.    For example, on May 8, 2019, Mr. Sanjay Pipalia (JSW's Baytown CFO), sent a

"firm inquiry" to AK Steel for 10-12 inch thick continuous cast carbon slab. Mr. Pipalia included

attachments with JSW's detailed specifications, tolerances, and chemistries for the requested slab.




                                                34
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 35 of 53




       111.    As a condition to even engaging, however, AK Steel for the first time demanded

that JSW complete a credit application. In fact, JSW was informed by a May 13, 2019 email from

Rich Pinson (AK Steel' s General Manager for products) that the credit application would " need

to be completed before a slab proposal can be issued " JSW was also asked to share its

confidential financial statements. Although Mr. Pipalia offered to provide AK Steel with a

documentary letter of credit in lieu of sharing its confidential financial statements, as a means of

proving its creditworthiness, Mr. Pinson informed him that "[w]ithout financial statements, AK

Steel would be unable to extend open terms for a 30,000 NT slab purchase."

       112.    In an email dated May 30, 2019, Mr. Pinson rejected Mr. Pipalia's offer of a

documentary letter of credit, indicating it was "not an arrangement we find suitable" and requiring

a standby letter of credit written on a U.S. bank. On information and belief, AK Steel's request

for credit information was a pretext intended to provide AK Steel a purported financial basis on

which to reject JSW's business when, in reality, its refusal to sell domestic slabs to JSW resulted

from its conspiratorial agreement with the other Defendants.

       113.    On June 5, 2019-nearly a month after JSW's request-Evin Hatch (an AK Steel

associate product specialist) sent Mr. Pipalia an exception sheet detailing the technical

specifications that AK could and could not meet. According to the exception sheet, " AK Steel

MW will provide 9" slabs. AK Steel Dearborn will provide 8" slabs," indicating that AK Steel

would not provide 10" or 12" slab as requested by JSW. The exception sheet ran contrary to AK

Steel's certified statements that it "has the ability to produce" the products subject to JSW's

exemption requests-including to the sizes and exacting chemistries that JSW required.

       114.    Against its stated willingness and self-interest in supplying slab to JSW, AK Steel

ultimately did not supply the slab JSW requested.




                                                35
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 36 of 53




       115.    JSW also attempted to obtain slab from U.S. Steel during this period and was met

with a nearly identical request by U.S. Steel for proof of creditworthiness. On May 8, 2019, Mr.

Pipalia sent U.S. Steel the same firm inquiry for 10-12 inch thick continuous cast carbon steel slab.

Mr. Pipalia included the same spec sheet and additional attachments with detailed specifications,

tolerances, and chemistries.

       116.    In parallel with AK Steel (indeed, in the same month as AK Steel's similar

demand), U.S. Steel attempted to make an issue of JSW's credit as a precondition to slab supply.

For example, on May 21, 2019, Mr. Oster of U.S. Steel informed Mr. Pipalia that JSW would need

to complete paperwork from U.S. Steel's credit department "to establish a line of credit for the

sale." In fact, the U.S. Steel credit department sent Mr. Pipalia an email that same day saying that

U.S. Steel needed "to do a full credit review and application process." In addition to the credit

application, U.S. Steel requested JSW's audited financial statements for the last two years. On

information and belief, U.S. Steel's request for credit information-much like AK Steel's-was a

pretext intended to provide U.S. Steel a purported financial basis on which to reject JS W's business

when, in reality, its refusal to sell domestic slabs to JSW resulted from its conspiratorial agreement

with the other Defendants.

       117.    On May 31, 2019, Mr. Lohr of U.S. Steel emailed Mr. Pipalia U.S. Steel's list of

deviation requests and comments on JSW's slab order. The deviations list noted that U.S. Steel

could not currently produce JSW's requested 12" slab, but that "with enough volume

commitment," one of its casters at its Gary, Indiana facility could produce 12" slabs " with a 3

month lead time ." It also noted that the mill in Fairfield, Alabama slated to produce the 1O" slab

requested by JSW was currently idle and would"become available once our EAF project there

is complete. Current construction schedule shows completion in late 2020"         i.e., approximately




                                                 36
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 37 of 53




18 months in the future. The U.S. Steel exceptions list also identified many other chemistry

deviation requests and requested dimensional toleranees-in fact, almost every chemical element

range was altered. The exception sheet also ran contrary to U.S. Steel' s certified statements that

it (1) had "a very clear understanding of the quality and delivery parameters required for JSW,"

(2) could fully supply JSW should the exemption requests be denied, and (3) " produces the entire

spectrum of grades and dimensions of steel slabs identified in JSW's requests and has

significant excess production capacity and is able to meet 100% of the volume cited"in JSW's

exemption requests.

       118.    Against its stated willingness and self-interest in supplying slab to JSW, U.S. Steel

ultimately did not supply the slab JSW requested.

XI.    JSW Baytown's Revenue Plummeted as Defendants' Boycott Continued

       119.    As described above, JSW Baytown was experiencing significant financial

improvement and sales growth from 2016 through 2018, the year Defendants hatched their

conspiracy. However, JSW Baytown's upward trajectory came to a grinding halt as a direct

consequence of Defendants' coordinated efforts to foreclose any domestic steel slab purchases.

Without the ability to acquire its critical steel slab feedstock in the domestic market, JSW Baytown

had to curtail its production of plate and pipe products substantially and its slab acquisition costs

dramatically increased starting in 2018.




                                                                  JSW Baytown's inability to buy

sufficient quantities of semi-finished steel slab from Defendants, coupled with the restrictions on


                                                 37
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 38 of 53




imports caused by the quotas and tariffs, forced the company to dramatically reduce its production

of finished steel plate and pipe products for its customers-the consequence of which was to put

JSW Baytown into a steep downward spiral, as it was unable to fully supply customers and could

not compete effectively for new customers, with resulting steep declines in sales and revenues.

       120.    The effects of Defendants' illegal boycott on JSW Baytown's revenues was stark.

JSW Baytown's sales revenue began to crater in 2019, after U.S. Steel and AK Steel rejected JSW

Baytown's efforts to purchase slab from them and the effects of Defendants ' group boycott began

to take full hold of JSW's supply chain and manufacturing operations. Indeed, at a time when the

domestic steel market was experiencing record-high prices and increased demand, JSW Baytown's

overall volume sold was severely curtailed,




-      121.    The following year was even worse: JSW Baytown' s volume of plate and pipe

produced dropped further,




       122.    Although the steel industry as a whole contended with collapsing prices and a

reduction in sales revenue in 2019-as well as in 2020 followi ng the global market recession

caused by the COVID- 19 pandemic-JSW Baytown's sales were particularly hindered by its

inability to secure steel slab in the domestic market.




                                                 38
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 39 of 53




XII.    The Conspiracy Forced Delay of JSW's Planned Baytown Expansion

        123.   As a result of Defendants' refusal to sell domestic slab to JSW, JSW has been

unable to obtain the domestic slab it requires for its products and was forced to delay its Baytown

expansion project, originally projected to be complete in January 2021.

        124.   In August 2019-shortly after U.S. Steel and AK Steel refused to sell slab to JSW,

despite repeatedly stating under oath they could and would-JSW was forced to announce that it

was putting on hold the plans to construct a new EAF and slab caster at its Baytown, Texas facility.

        125.   In August 2019, JSW terminated its August 2018 Supply Contract for Equipment

for Continuous Slab Caster with PTUS. On or around the same day as the PTUS termination, JSW

terminated its September 2018 Equipment Supply Contract with Tenova to supply and service the

low-NOx melt shop technology for the melt-and-manufacture contiguous plate and pipe mill. On

or around October 7, 2019, JSW submitted a partial termination to Danieli for the June 2017

Equipment Supply Contract. As a result of JSW' s terminations, the contracting parties passed on

various delay-related costs to JSW, including but not limited to, fees associated with storage,

handling, and preservation costs for the equipment. As of the filing of this complaint, JSW has

been invoiced for over $20 million in termination fees and is potentially exposed to even greater

amounts.

        126.   The delay also caused JSW to miss the March 13, 2020 deadline for placing pilings

and laying the foundation for the hot-end facility, as well as having all related contracts in place

in order to retain the NSR Air Permit from the U.S. Environmental Protection Agency.

        127.   In addition to forcing JSW to postpone the Baytown expansion, Defendants'

boycott also forced JSW to curtail its existing operations dramatically due to its inability to buy

sufficient quantities of the critical feedstock, domestic steel slab. On or around September 15,

2020, JSW was forced to idle its Baytown, Texas mill and announced that about 270 employees at


                                                39
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 40 of 53




Baytown would be laid off as a result. JSW CEO Mark Bush stated, "Due to recent changes to the

quota for import of semi-finished steel . . . JSW is no longer able to purchase the slabs needed to

support our operations or customers for the remainder of 2020."

       128.    JSW re-opened the Baytown facility in February 2021 but has been forced to

operate at less than 50% of its production capacity due in substantial part to JSW's inability to

acquire domestic steel slab-an inability which is a direct consequence of Defendants' illegal

boycott.

       129.    Moreover, the damage done to JSW's business operations as a result of the idling

and slow return to production at Baytown has been immense. JSW projected that it would be able

to manufacture 750,000 tons of finished steel plate and 180,000 tons of finished steel pipe annually

at the Baytown facility following completion of the expansion project.           But JSW's actual

production is far lower.

                              and it further projects similar volumes for the current fiscal year-

the first in which the Baytown facility would have been fully operational with its state-of-the-art

mill absent Defendants' conduct. JSW's plate production has also been, and is projected to be,

dramatically lower than it would have been absent Defendants' conduct that delayed the Baytown

expansion, with best-case scenarios still projecting

                                       post-Baytown expansion.

       130.    Additionally, JSW has lost substantial profits as a result of the delay of the Baytown

expansion project.



                                    Moreover, and particularly in the current booming market for

steel pricing and demand, JSW could have expected increasing sales and income growth in




                                                40
        Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 41 of 53




 subsequent years on top of its initial estimates. But JSW now expects to realize                 of

 that income projection in the first year following what would have been the completion of the

 Baytown expansion absent Defendants' conduct. JSW expects that these lost profits will continue

 for years to come, as the delay in the Baytown expansion project has set JSW far back in relation

 to its competitors in a booming steel market.

         131.   As of the filing of this complaint, JSW does not know when the Baytown expansion

 project will be completed. The delay of JSW's expansion efforts was a direct consequence of

 Defendants' illegal boycott, and had the effect of obstructing the creation of hundreds of jobs in

 this district, as well as crippling JSW's efforts to significantly expand its production capacity to

 serve critical infrastructure projects throughout the United States.

XIII.    Defendants Enjoyed Record-Breaking Financial Success In Contrast To The Harm
         They Caused JSW's Business

         132.   Meanwhile, each of the Defendants touted record profits beginning in 2018.

         133.   For example, AK Steel heralded record earnings in the company's 2018 investors

 call, where CEO Roger Newport reported a "generated net income of $200.5 million" representing

 the company's "best year in a decade."

         134.   Similarly, Cleveland-Cliffs finished 2018 with an adjusted EBITDA of $776

 million, a "67% increase from the prior year." In 2019, Cleveland-Cliffs announced profits of

 $525 million "represent[ing] an industry best 28% EBITDA margin" and net cash flow from

 operating activities of $563 million, the company's "highest since 2013." With the acquisition of

 AK Steel and ArcelorMittal in 2020, Cleveland-Cliffs reported fourth-quarter earnings up 158%

 from the previous year. In the first quarter of 2021, Cleveland-Cliffs announced profits of $513

 million, representing a 79% increase over the previous quarter, while projecting a nearly 200%

 rise in profit to $1.2 billion in Q2 2021.



                                                  41
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 42 of 53




        135.    For fiscal year ending December 31, 2018, U.S. Steel reported to investors a "return

 on capital employed of just over 20%, our strongest performance since 2008." Despite reporting

 a loss in 2019, U.S. Steel used the momentum from the year prior to acquire a 49.9% ownership

 interest in Big River Steel on October 31, 2019, at a purchase price of approximately $683 million

 in cash. On January 15, 2021, U.S. Steel exercised a call option to acquire the remaining 50.1%

 of Big River Steel for $723 million.

        136.    During Nucor's 2018 earnings call, then-CEO John Ferriola told investors that "[i]t

 was a record year for Nucor. We posted record earnings per share, and we shipped a record amount

 of steel." In this same call, Ferriola noted that, amongst other factors, "[t]he Section 232 steel tabs

 [sic] provided another tailwind for Nucor." In 2019, CEO Leon Topalian told investors that despite

 the year's "challenging steel market conditions" that had impacted the earnings of each of its

 competitors "Nucor generated record operating cash flow of approximately $2.8 billion." The

 unprecedented earnings continued through 2020, when Nucor investors were told that three of

 Nucor's product groups "set record[s] for profitability." Finally, in Nucor's most recent earnings

 call, CEO Leon Topalian cited first-quarter 2021 earnings of $942.4 million, or $3.10 per diluted

 share--making Ql 2021 "the best quarter in Nucor's history."

XIV.    Nucor Takes Advantage of JSW's Baytown Postponement, Announcing Its Own
        Expansion Plan

        137.    JSW announced the Baytown expansion project in March 2018. The sheer size of

 the investment and the industry-shifting nature of the project put Baytown in the headlines of

 leading industry journals and news outlets. On information and belief, after this announcement

 was made public and throughout 2018, Nucor, the largest U.S. steel company at the time, led the

 conspiracy efforts in a series of joint meetings with U.S. Steel and AK Steel to boycott JSW. Only

 one year after JSW made the Baytown expansion plans public, Nucor made those same headlines



                                                   42
      Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 43 of 53




when it announced plans in early April 2019 to build its own strikingly similar state-of-the-art steel

plate mill in Brandenburg, Kentucky, and to invest around $1.35 billion to build the mill. At the

time of Nucor' s announcement, the boycott against JSW was well underway. As a result of the

boycott, in August 2019 JSW publicly announced that it was delaying its own expansion project

at Baytown.

       138.    Like JSW, Nucor selected Danieli to supply the EAF melt shop and plate/steckel

mills for its new complex at a contract price of $330 million. Danieli will also supply Nucor with

secondary metallurgy equipment, including a twin station ladle metallurgy facility ("LMF") and a

twin station vacuum tank degasser ("VTD") that ensure precise chemistries and temperature

controls. The advanced metallurgy equipment will allow Nucor to supply steel products that

satisfy more technical specifications.

       139.    According to public statements, the Brandenburg plant will be capable of producing

1.2 million net tons per year of cut-to-length, coiled, heat-treated, and discrete plate ranging from

60 to 160 inches wide, and in gauges from 3/16 of an inch to 14 inches in thickness. Once

operational, Nucor' s new plate mill will purported!y be capable of producing 97% of plate products

demanded in the U.S. market and approximately 20% of the current 6 million-ton global plate

market.

XV.    Defendants Again Certify The Ability and Willingness of U.S. Steel and AK Steel to
       Supply Slabs to JSW In 2021

       140.    Defendants' coordinated statements concerning their ability to supply JSW with

domestically manufactured steel slab have been repeated in 2021.

       141.    Between March 3 and April 1, 2021, JSW filed 83 additional requests for Section

232 tariff exemptions for slab from Brazil and India. JSW' s requests explicitly detailed how the




                                                 43
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 44 of 53




company had approached Nucor, AK Steel, and U.S. Steel in 2019 to fill its slab orders but that

none of them could supply the slab needed for its operations.

       142.    In April 2021, Cleveland-Cliffs, AK Steel 's parent company as of March 2020,

joined Defendants' conspiracy when it submitted certified statements that it was fully capable of

making and supplying domestic steel slab sufficient to meet JSW's requirements based on its

newly-acquired manufacturing capabilities at plants in Coatesville, Pennsylvania and Burns

Harbor, Indiana. That month, both Cleveland-Cliffs and U.S. Steel (again) asserted that they each

had the ability and capacity to quickly manufacture semi-finished steel slabs in the precise qualities

and quantities JSW needed, despite the fact that neither of them had supplied JSW with its

requested slab in 2019. Cleveland-Cliffs certified in these statements that it "has the capability

and capacity to produce slabs" of the respective size sought in each of JSW's requests. On

information and belief, Cleveland-Cliffs knew about Defendants' conspiracy because it knew

about AK Steel's prior statements regarding its ability and willingness to supply slab to JSW's

specifications and that AK Steel had subsequently rejected JSW's business.

       143.    U.S. Steel also certified in these 2021 statements that its "steelmaking facilities are

capable of producing steel slabs with the requested chemical composition [and] can immediately

produce continuously cast slabs that are 8, 8.75, 9.11, or 9.6 inches thick and up to 480 inches

long." Further, U.S. Steel stated that it is "also equipped to produce continuously cast slabs that

are 12 inches thick" and that such production "could begin within a matter of weeks." U.S. Steel

repeated these statements in April and May 2021.

       144.    For its part, and on information and belief, on the same dates as both AK Steel and

U.S. Steel's respective statements, Nucor repeated its assertion that other domestic steel producers

(i.e., U.S. Steel and AK Steel) " are ready and willing to supply the slab required by JSW at




                                                 44
       Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 45 of 53




 commercially reasonable prices ." However, both AK Steel and U.S. Steel have asserted time and

 again that their "production capacity and plant utilization are proprietary" and not publicly

 available. On information and belief, both U.S. Steel and AK Steel's production capacity has

 remained confidential since their original statements in 2018 and Nucor would have no way of

 knowing that U.S. Steel and AK Steel would or would not be able to sell slab to JSW absent

 consultation and coordination with them.

XVI.    U.S. Steel Has Further Attempted to Maintain a Smokescreen Over Its Participation
        in the Boycott Against JSW by Making Empty Gestures Towards an Interest in
        Supplying JSW from a Currently Idle Facility

        145.    In April 2021, a representative of U.S. Steel contacted JSW, stating that U.S. Steel

 was purportedly considering restarting a steel slab caster at one of its mills and asking if JSW

 would be interested in purchasing slabs from the restarted caster for its Baytown, Texas facility.

 Further, U.S. Steel again sought JSW's technical specifications for its slab requirements in this

 April 2021 communication, despite the fact that U.S. Steel has had JSW' s technical specifications

 since at least 2015.

        146.    On information and belief, U.S. Steel initiated this communication after reviewing

 JSW's exemption requests filed in 2021, including JSW's detailed statements regarding its failed

 efforts to obtain a domestic supply of steel slab from U.S. Steel and the other Defendants in 2019.

        147.    On information and belief, U.S. Steel's outreach-offering to supply JSW with slab

 from a slab caster that is not currently in operation and without a timetable for when it could

 supply JSW, despite specifically representing elsewhere in certified statements that it had

 steelmaking facilities that could " immediately produce" slabs in the chemistry and sizes required

 by JSW-was nothing more than an empty gesture towards supplying JSW, and was specifically

 intended to maintain a façade over its continued boycott of JSW.




                                                 45
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 46 of 53




     JSW HAS SUFFERED ANTITRUST INJURY AND INCURRED SIGNIFICANT
         DAMAGES AS A RESULT OF DEFENDANTS' GROUP BOYCOTT

       148.    As of the filing of this Complaint, JSW has slowed operations because it cannot

buy slabs domestically.

       149.    As a result of Defendants' conduct, JSW has suffered numerous forms of antitrust

injury and damages, including: (1) payment of approximately $45 million in Section 232 tariffs;

(2) exposure to millions of dollars in financial penalties associated with the delay of JSW's

Baytown expansion project; and (3) lost profits in excess of
                                                               -            associated with the delay

of JSW's Baytown and Mingo Junction expansion projects and artificially reduced production at

that both facilities due to Defendants' boycott and refusal to supply JSW with domestic steel slabs.

JSW would not have suffered the foregoing damages but for Defendants' conspiracy to boycott

JSW. In addition, because of Defondants' conduct, JSW lost environmental permitting associated

with its Baytown expansion project and will have to begin the permitting process again, at

substantial cost and with no certainty that such permits will be granted.

       150.    The lack of domestic steel slab-JSW' s raw material-serves as a chokehold on

JSW's operations.

       151.    The unlawful conspiracy has had the effect of restraining, suppressing, and

eliminating competition in the manufacturing and sale of steel plate, pipe, and coil products in

which JSW did and could operate in interstate commerce.

       152.    As a direct and proximate result of the illegal combinations, contracts, or

conspiracy, which will be established with a reasonable degree of certainty, JSW has been injured

and financially damaged in its respective business and property.




                                                46
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 47 of 53




       153.    Moreover, where the injury alleged is so integral an aspect of the conspiracy

alleged, there can be no question but that the loss was precisely the type of loss that the claimed

violations would be likely to cause.

    COUNT I: VIOLATION OF SHERMAN ACT SECTION 1 AND CLAYTON ACT
                              SECTION 4

       154.    JSW hereby restates and re-alleges the allegations set forth in the preceding

paragraphs and incorporates them by reference as if fully set forth herein.

       155.    Beginning in 2018 and until the present, Defendants engaged in a continuing

contract, combination, or conspiracy with respect to a naked restraint of interstate trade and

commerce, in violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act, 15

U.S.C. §§ 1 & 15.

       156.    The combination and conspiracy consisted of an agreement or agreements among

Defendants to engage in a group boycott of JSW. As described more fully above, Defendants

entered into a horizontal agreement to harm JSW by depriving it of its ability to purchase domestic

steel slabs, forcing it to reduce production of a range of pipe and steel plate products critical to

U.S. infrastructure projects, injuring its financial performance, forcing JSW to pay higher prices

for steel slabs by purchasing them from international suppliers subject to tariffs, and leading to the

cancellation of its significant expansion plans.

       157.    Defendants' agreement is per se illegal under Section 1 of the Sherman Act because

of its pernicious effect on competition and lack of any redeeming value.               Alternatively,

Defendants' agreement is illegal under Section 1 of the Sherman Act because there are no

procompetitive benefits to Defondants' conduct that would outweigh its anticompetitive effect.




                                                   47
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 48 of 53




       158.    As a result of Defendants' actions, JSW has suffered antitrust injury by incurring

higher costs to purchase steel slabs than it would have in the absence of Defendants'

anticompetitive conduct.

 COUNT II: VIOLATION OF THE TEXAS FREE ENTERPRISE & ANTITRUST ACT

       159.     JSW hereby restates and re-alleges the allegations set forth in the preceding

paragraphs and incorporates them by reference as if fully set forth herein.

       160.    Beginning in 2018 and until the present, Defendants engaged in a contract,

combination or conspiracy in unreasonable restraint of trade in violation of the Texas Free

Enterprise and Antitrust Act, Tex. Bus. & Com. Code Ann § 15.01 et seq.

       161.    The combination and conspiracy consisted of an agreement or agreements among

Defendants to engage in a group boycott of JSW. As described more fully above, Defendants

entered into a horizontal agreement to harm JSW by depriving it of its ability to purchase domestic

steel slabs, including slabs needed for JSW's manufacture of finished steel products at its

manufacturing facility located in Baytown, Texas, and to force JSW to pay higher prices for steel

slabs by purchasing them from international suppliers subject to tariffs.

       162.    JSW has been injured and will continue to be injured by incurring higher costs to

purchase steel slabs than it would have in the absence of Defendants' anticompetitive conduct.

                              COUNT III: CIVIL CONSPIRACY

       163.    JSW hereby restates and re-alleges the allegations set forth in the preceding

paragraphs and incorporates them by reference as if fully set forth herein.

       164.    Defendants conspired to accomplish an unlawful purpose or to accomplish a lawful

purpose by unlawful means in violation of the common law prohibition against civil conspiracy in

the State of Texas. Defendants had a meeting of the minds in their course of action and one or all

committed an unlawful, overt act to further the object or their course of action.


                                                48
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 49 of 53




        165.    Specifically, Defendants conspired with actual malice to violate the federal

Sherman Act and Texas Free Enterprise and Antitrust Act by entering into a horizontal agreement

to harm JSW by depriving it of its ability to purchase domestic steel slabs, including slabs needed

for JSW's manufacture of finished steel products at its manufacturing facility located in Baytown,

Texas, and to force JSW to pay higher prices for steel slabs by purchasing them from international

suppliers subject to tariffs.

        166.    JSW suffered actual damages caused by the conspiracy between Defendants in an

amount to be proven at trial.

      COUNT IV: TORTIOUS INTERFERENCE WITH EXISTING CONTRACTS

        167.    JSW hereby restates and re-alleges the allegations set forth in the preceding

paragraphs and incorporates them by reference as if fully set forth herein.

        168.    Beginning in 2017, JSW entered into several high-profile contracts with vendors,

including but not limited to PTUS, Danieli, Dastur, and Tenova, in preparation for expanding and

upgrading its manufacturing facility located in Baytown, Texas. News of these contracts was

widely reported in industry media outlets.

        169.    Defendants' violations of fe deral and state antitrust laws, as described above, have

interfered with these existing contractual relationships. As a result of Defendants' unlawful

conduct, JSW has been forced to terminate or delay business undertaken pursuant to these

contractual relationships and is exposed to millions of dollars in termination and delay fees to

multiple companies associated with these contractual relationships.

        170.    Defendants committed the acts described above with actual malice and with the

conscious desire to interfere with these relationships, or Defendants at least were certain or

substantially certain that such interference would result from their conduct. JSW' s planned




                                                 49
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 50 of 53




expansion of its Baytown manufacturing facility, as well as its contracts with vendors undertaken

in connection with the expansion, were a matter of public knowledge at the time that Defendants

entered into their illegal group boycott. Defendants were aware of these contracts and acted with

knowledge that their conduct would directly interfere with the execution of such contracts.

       171.      JSW has suffered actual damages as a result of Defendants' interference.

     COUNT V: TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                           RELATIONSHIPS

       172.      JSW hereby restates and re-alleges the allegations set forth in the preceding

paragraphs and incorporates them by reference as if fully set forth herein.

       173.      There is a reasonable probability that JSW would have entered into new, or

expanded upon existing, business relationships with customers, including private customers as

well as state and federal governments in connection with defense, energy, and infrastructure

projects, for the purchase of finished steel products that JSW would have been able to manufacture

at its Baytown, Texas facility following JSW's planned expansion and upgrade projects. For

example, JSW was in discussions with numerous companies and was well-positioned, following

completion of the Baytown expansion project, to provide such products to those companies as: (1)

heavy plate for large wind towers; (2) as much as 30,000 tons per month of shell plate for tank rail

cars; (3) heavy plate for infrastructure projects such as bridges; and (4) heavy plate for commercial

ship building.

       174.      Defendants' unlawful conduct, as described above, has prevented those business

relationships from expanding or occurring.

       175.      Defendants committed the acts described above with actual malice and with the

conscious desire to prevent the occurrence or expansion of those relationships, or Defendants at




                                                 50
     Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 51 of 53




least were certain or substantially certain that such prevention of the occurrence or expansion of

those relationships would result from their conduct.

       176.    JSW suffered actual harm as a result of Defendants' interference.

                                ATTORNEYS' FEES AND COSTS

       177.    JSW is entitled to an award of attorneys' fees and costs under Section 4 of the

Clayton Act, 15 U.S.C. § 15.

                                       JURY REQUEST

       178.    Pursuant to the U.S. Const. amend. 7, Federal Rule of Civil Procedure 38, and Local

Rule 38.1, JSW hereby demands a trial by jury on all issues of fact.

                                   PRAYER FOR RELIEF

       179.    JSW respectfully prays as follows:

           a. That the contracts, combinations, or conspiracy, and the acts done in furtherance of

               that conspiracy by Defendants, be adjudged to have been per se violations, or

               alternatively, violations under the Rule of Reason, of Section 1 of the Sherman Act,

               15 U.S.C. § 1;

           b. That the contracts, combinations, or conspiracy, and the acts done in furtherance of

               that conspiracy by Defendants, be adjudged to have been violations of the Texas

               Free Enterprise and Antitrust Act of 1983, Tex. Bus. & Com. Code Ann § 15.01 et

               seq.;

           c. That Defendants' unlawful conduct in violation of Section 1 of the Sherman Act,

               15 U.S.C. § 1, and the Texas Free Enterprise and Antitrust Act of 1983, Tex. Bus.

               & Com. Code Ann § 15.01 et seq., be adjudged to have been a Civil Conspiracy in

               violation of the common law of the State of Texas;




                                                51
Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 52 of 53




    d. That Defendants' unlawful conduct in violation of Section 1 of the Sherman Act,

       15 U.S.C. § 1, and the Texas Free Enterprise and Antitrust Act of 1983, Tex. Bus.

       & Com. Code Ann § 15.01 et seq., be adjudged to have been Tortious Interference

       with Existing Contracts in violation of the common law of the State of Texas;

    e. That Defendants' unlawful conduct in violation of Section 1 of the Sherman Act,

       15 U.S.C. § 1, and the Texas Free Enterprise and Antitrust Act of 1983, Tex. Bus.

       & Com. Code Ann § 15.01 et seq., be adjudged to have been Tortious Interference

       with Prospective Business Relationships in violation of the common law of the

       State of Texas;

    f. That judgment be entered for JSW against Defendants under each of the Sherman

       Act Section 1, Clayton Act Section 4, and the Texas Free Enterprise and Antitrust

       Act for three times the amount of actual damages sustained;

    g. That all Defendants shall be held jointly and severally liable for all damages, costs,

       and attorneys' fees assessed against them

    h. That JSW recover special and exemplary damages;

    i. That JSW recover from Defendants all costs of Court and attorneys' fees;

    j. That JSW be awarded pre- and post-judgment interest at the highest legal rate; and

    k. That JSW receive such other relief as the Court may deem just and proper under

       law or equity.




                                         52
    Case 4:21-cv-01842 Document 1 Filed on 06/08/21 in TXSD Page 53 of 53




Dated: June 8, 2021
                                   Respectfully submitted,

                                   BAKER BOTTS L.L.P.

                                   /s/ Joseph A. Ostoyich

                                   Joseph A. Ostoyich (pro hac vice to be filed)
                                   (attorney-in-charge)
                                   (joseph.ostoyich@bakerbotts.com)

                                   Michael L. Calhoon (Texas State Bar
                                   No:00785744; Southern District of Texas No.
                                   16474) (michael.calhoon@bakerbotts.com)

                                   Julie B. Rubenstein (pro hac vice to be filed)
                                   (julie.rubenstein@bakerbotts.com)

                                   Christopher Wilson (pro hac vice to be filed)
                                   (christopher.wilson@bakerbotts.com)

                                   JoAnna Adkisson (pro hac vice to be filed)
                                   (joanna.adkisson@bakerbotts.com)

                                   700 K St. NW
                                   Washington, D.C. 20001
                                   P: 202.639.7700
                                   F: 202.639.7890

                                   ATTORNEYS FOR PLAINTIFFS JSW STEEL
                                   (USA) INC. and JSW STEEL USA OHIO, INC.




                                     53
